Ruffin, Presiding Judge.
In Latson v. Boaz,1 the Supreme Court reversed Division 3 of our opinion in Boaz v. Latson,2 in which we held that the trial court erred in granting summary judgment to William Latson on Darrell and Carolyn Boaz’s slander of title claim. Specifically, the Supreme Court found that “the Boazes did not adequately offer evidence of any special damages they actually sustained, an essential element of *590their claim for slander of title.”3 Accordingly, we vacate Division 3 of our earlier opinion and adopt the opinion of the Supreme Court as our own. The Supreme Court’s reversal does not affect Divisions 1 and 2 of our prior opinion.4
Decided September 15, 2004.
John A. Roberts, Brandy C. Snyder, for appellants.
Albert, Bailey & Wallace, Albert B. Wallace, Stephen B. Wallace II, for appellee.
William R. Latson, pro se.

Judgment affirmed in part and reversed in part.


Barnes and Adams, JJ., concur.


 278 Ga. 113 (598 SE2d 485) (2004).


 260 Ga. App. 752, 759-760 (3) (580 SE2d 572) (2003) (physical precedent only).


 Latson, 278 Ga. at 115.


 In Division 1, we affirmed the trial court’s summary judgment ruling as to fraud. See Boaz, 260 Ga. App. at 754-756 (1). In Division 2, however, we reversed the summary judgment ruling as to "fraudulent” or wrongful foreclosure. See id. at 756-758 (2).